                                  MILMAN LABUDA LAW GROUP PLLC
                                                3000 MARCUS AVENUE
                                                      SUITE 3W8
                                            LAKE SUCCESS, NEW YORK 11042
                                                       _________

                                                 TELEPHONE (516) 328-8899
                                                 FACSIMILE (516) 328-0082
Author: Netanel Newberger
Author's E-Mail Address: netanelnewberger@mllaborlaw.com
Direct Dial: (516) 303-1356

                                                    November 27, 2019

Via ECF
Honorable Vernon S. Broderick, U.S.D.J.
United States District Court                                                             12/2/2019
Southern District of New York
40 Foley Square, Courtroom 518
New York, New York 10007

Re:      Recycling and General Industrial Union Local 108 Welfare Fund et al. v. Donato
         Marangi, Inc. et al.
         Index No.: 1:19-CV-04429 (VSB)
         MLLG File No.: 123-2019

Dear Judge Broderick:

        This law firm represents Defendants Donato Marangi, Inc.; Cottage Carting Inc., each
doing business as Marangi Disposal and Marangi Disposal Div. CC. Inc.; and Dominick Marangi
Sr., Michael Marangi, and Dominick Marangi Jr., each individually (collectively, “Defendants”)
in the above-referenced matter. The parties jointly respectfully request an extension of time until
December 4, 2019 to submit the joint letter, proposed case management plan and scheduling order
(collectively, “joint letter”). In accordance with the Court’s individual rules, the following
information is provided: (1) The original date for the submission of the joint letter is December 2,
2019; (2) there were two (2) prior requests for an extension of time to submit the joint letter, both
in connection with Defendants’ prior requests to adjourn the initial conference; (3) the prior
requests were granted; (4) this is a joint request; and (5) the reason for the request is that the parties
are actively finalizing a settlement in principal and expect to be able to do so shortly. This request
does not affect any other scheduled deadline or court appearance. Thank you for your attention to
this matter.

                                                           Respectfully submitted,

                                                           MILMAN LABUDA LAW GROUP, PLLC

                                                           /s/ Netanel Newberger, Esq.
cc:      All counsel of record (via ECF)                   Netanel Newberger, Esq.
